Citation Nr: 0621177	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for a postoperative left 
shoulder disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1980 to November 1980.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Newark, New Jersey Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a noncompensable rating for 
residuals of a left shoulder dislocation.  In September 2005, 
a Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  


FINDING OF FACT

Throughout the appeal period the veteran's service connected 
postoperative left (minor) shoulder disability has been 
manifested by tender/painful scar; limitation of left arm 
motion at shoulder level, recurrent scapulohumeral joint 
dislocation, fibrous union, nonunion, or malunion of the 
humerus, or dislocation, malunion or nonunion of the clavicle 
or scapula, and ankylosis of the shoulder are not shown.  


CONCLUSION OF LAW

A 10 percent (but no higher) rating is warranted for the 
veteran's service connected left shoulder disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 
(Codes) 5003, 5200, 5201, 5202, 5203, 4.118, Code 7804 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A December 2002 letter explained 
the evidence necessary to substantiate the service connection 
claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and essentially 
advised him to submit any evidence or information he had that 
might support his claim.  It is unclear from the record 
whether the appellant was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his claim.  
The Board finds that he was essentially notified of the need 
to provide such evidence, as the December 2002 letter advised 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  Thus, he has been adequately informed of 
the need to submit relevant evidence in his possession, has 
had ample opportunity to respond/ supplement the record, and 
is not prejudiced by any technical notice deficiency 
(including in timing) that may have occurred earlier in the 
process.  While the veteran was not provided notice regarding 
disability ratings and effective dates prior to the rating 
decision on appeal, the purpose of this notice was fulfilled 
when service connection was granted and an initial disability 
rating and effective date were assigned; thus, any technical 
notice deficiency (including in timing) earlier in the 
process was not prejudicial to the veteran.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 
2004 statement of the case provided the veteran notice of the 
criteria for rating shoulder disabilities and readjudicated 
the matter.  See 38 U.S.C.A. § 7105.  The veteran has had 
ample opportunity to respond/ supplement the record.  
Finally, neither the veteran nor his representative alleges 
that notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in December 2002.  The 
veteran has not identified any evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

B.	Factual Background, Legal Criteria, and Analysis

Historically, the veteran's release from active duty 
examination report shows that he had an anterior dislocation 
of the left shoulder, uncomplicated.  On March 1984 private 
evaluation (for right shoulder disability), it was noted that 
he was right-handed.  Reports from Dr. E.F. note surgery, 
pre-surgical history, and post-surgery follow-up for right 
shoulder disability.  [The veteran stated that the documents 
VA received from Dr. EF concerning surgery on his left 
shoulder contained all necessary information.  Significantly, 
all reports from Dr. EF received describe right (and not 
left) shoulder treatment.  

On December 2002 VA joints examination, it was noted that the 
veteran sustained a left shoulder dislocation in service, and 
had postservice surgery in 1984.  There were no dislocations 
since.  The veteran complained of pain after over-activity, 
and that he had limitation of motion which prevented his 
participation in sports activities.  Physical examination 
revealed a well-healed deltopectoral scar.  The scar was not 
indurated; the veteran complained of tenderness to touch.  
Ranges of motion were: abduction, 170 degrees; external 
rotation 20 degrees; internal rotation, hands reach lumbar 
spine.  There was no pain on motion.  The diagnosis was 
status post capsulorraphy of left shoulder with limitation of 
external rotation (which was the goal of the surgery).

On December 2002 VA scar examination, there was a 9 cm. x .3 
cm linear hypopigmented scar of the anterior shoulder, not 
painful to touch, not interfering with range of motion of the 
shoulder.  There was no evidence of adherence, ulceration, or 
inflammation.

At the hearing before the undersigned, the veteran testified 
that his left shoulder scar was tender.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, manifestations 
warranting different ratings than that being assigned are not 
objectively shown at any time during the appellate period; 
hence, "staged" ratings are not warranted.  

In evaluating musculoskeletal disabilities a distinction is 
made between major (dominant) and minor extremities.  A March 
1984 private medical record shows the veteran is right 
handed; thus, his left shoulder is rated as the minor 
extremity.  

Additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10. 

In every instance where the schedule does not provide a 0 
percent evaluation for a diagnostic code, a 0 percent rating 
shall be assigned where the requirements for a compensable 
rating are not met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The veteran's residuals of left shoulder dislocation have 
been rated under Code 5202 (for impairment of the humerus).  
Under Code 5202, the minimum, 20 percent, rating is warranted 
for minor extremity malunion of the humerus with either 
moderate or marked deformity.  A 20 percent rating is also 
assigned with infrequent episodes of recurrent dislocation of 
the scapulohumeral joint and guarding of movement only at 
shoulder level.  38 C.F.R. § 4.71a.  Here, there is no 
malunion, and the veteran has indicated he has had no 
dislocations since his surgery.  Consequently, the criteria 
for the minimum rating under Code 5202 are not met, and a 0 
percent rating would be warranted under that Code.  38 C.F.R. 
§ 4.31.

Shoulder disability may alternatively be rated under Code 
5201, which provides a minimum 20 percent rating for 
limitation of motion of the minor arm at shoulder level.  
Here, the only examination of the left shoulder during the 
appellate period when ranges of left shoulder motion were 
reported was the December 2002 VA examination, when abduction 
was 170 degrees (and motion was not painful).  Clearly, this 
does not reflect limitation at the shoulder level, and the 
minimum 20 percent rating under Code 5201 is not warranted.  
Consequently, a 0 percent rating is warranted under Code 
5201.  
While the veteran has consistently reported he is limited in 
the sports he can pursue, there is no evidence that residuals 
of shoulder dislocation affect his ability to work or to 
perform ordinary activities of daily living.  Thus, the Board 
concludes that the objective evidence does not reveal 
findings of additional limited function such as to warrant a 
compensable rating under Code 5201.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Code 5200 provides for rating shoulder disability based on 
ankylosis of the scapula and humerus.  However, as ankylosis 
of the scapula or humerus is not shown, Code 5200 does not 
apply.  Similarly, Code 5203 (for impairment of the clavicle 
or scapula) does not apply because there is no competent 
evidence of the  pathology considered under Code 5203 
(malunion, nonunion, or dislocation).  

The veteran alleges that he has osteoarthritis of his left 
shoulder.  Osteoarthritis is rated under 38 C.F.R. § 4.71a, 
Code 5003, and where shown by x-ray, warrants a 10 percent 
rating with objective findings of painful motion.  Here, x-
rays in December 2002 did not show osteoarthritis; thus, it 
would be inappropriate to rate the disability under Code 
5003. 

As the diagnosed left shoulder disability which the RO found 
service connected is "status post capsulorraphy", 
consideration must be given to rating the postoperative 
residuals which include a surgical scar.  Notably, the 
instant claim was filed August 29, 2002, and the criteria for 
evaluating skin disorders (to include scars) were revised, 
effective August 30, 2002.  38 C.F.R. § 4.118, Codes 7800-
7805.  From their effective date, the veteran is entitled to 
a rating under the revised criteria (if more favorable).  

Before August 30, 2002, Code 7804 provided a 10 percent 
rating for scars that are superficial, tender and painful on 
objective demonstration.  Effective August 30, 2002, Code 
7804 provides a 10 percent rating for superficial scars that 
are painful on examination.  

On December 2002 VA orthopedic examination, it was noted that 
there was a well-healed deltopectoral surgical scar that was 
not indurated and that the veteran stated was tender upon 
palpation.  On December 2002 VA dermatology examination, the 
scar was described as 9 centimeters by 0.3 centimeters 
linear, hypopigmented scar that was not painful to touch, did 
not interfere with range of motion, and showed no evidence of 
adherence, ulceration, or inflammation.  The veteran 
submitted statements in March and September 2004 and 
testified at the September 2005 hearing that his scar is both 
tender and painful.  His statements describing his symptoms 
are competent evidence to the extent he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The objective medical evidence regarding the 
manifestations of the veteran's surgical scar is conflicting, 
while he has consistently stated that the scar is both tender 
and painful.  Since reasonable doubt must be resolved in the 
veteran's favor where there is an approximate balance of the 
evidence, he is entitled to a 10 percent rating for his left 
shoulder surgical scar under both the old and the revised 
criteria.

Prior to August 30, 2002, a rating in excess of 10 percent 
for non-disfiguring, non-burn scars could only be based on 
associated limitation of function (warranting such rating).  
Code 7805 (effective prior to August 30, 2002).  Here, there 
is no noted limitation of function from the scar, and a 
rating in excess of 10 percent for the scar on that basis is 
not warranted.  Under the criteria effective August 30, 2002, 
a rating in excess of 10 percent for a scar not on the head, 
face, or neck, may be assigned if the scar is deep or causes 
limited motion, and exceeds 12 square inches.  The veteran's 
scar is not deep, does not limit motion, and lacks the 
requisite dimensions.  Hence, a rating in excess of 10 
percent under the revised criteria is not warranted.  


ORDER

A 10 percent rating is granted for the scar associated with 
the veteran's service connected left shoulder disability, 
subject to the regulations governing payment of monetary 
awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


